Citation Nr: 0831319	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC) based on a higher level of regular aid and 
attendance pursuant to the provisions of 38 U.S.C.A. § 
1114(r)(1) or (r)(2).   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran is service connected for neurological 
impairment of both lower extremities due to Friedreich's 
ataxia, evaluated as 100 percent disabling; neurological 
impairment of the right upper extremity due to Friedreich's 
ataxia (major), evaluated as 40 percent disabling; 
neurological impairment of the left upper extremity due to 
Friedreich's ataxia, evaluated as 30 percent disabling; 
bladder dysfunction secondary to Friedreich's ataxia, 
evaluated as 30 percent disabling; bowel dysfunction, 
evaluated as 30 percent disabling; refixation saccate due to 
Friedreich's ataxia, evaluated as 10 percent disabling; and 
for dysarthria due to Friedreich's ataxia, evaluated as 10 
percent disabling.

2.  The veteran is currently receiving SMC benefits under 38 
U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at the rate 
intermediate between subsection (m) and (n) on account of 
neurological impairment, both lower extremities due to 
Friedreich's ataxia with additional disabilities, bladder 
dysfunction secondary to Friedreich's ataxia, dysarthria, due 
to Friedreich's ataxia, neurological impairment, left upper 
extremity, due to Friedreich's ataxia, neurological 
impairment, right upper extremity, due to Friedreich's ataxia 
(major), refixation saccate, due to Friedreich's ataxia 
independently ratable at 50 percent or more.

3.  The service-connected neurological impairment of both 
lower extremities is shown to produce impairment that nearly 
approximates the loss of use of both feet.

4.  The veteran is shown to be, as a result of his service-
connected neurological impairment of both upper extremities 
and other service connected disorders including bladder and 
bowel impairment, so helpless as to be in need of the regular 
aid and attendance of another person.  

5.  The veteran is in need of a higher level of care than is 
required to establish entitlement to the regular aid and 
attendance allowance and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care.  This has been certified by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an award of a higher level of SMC at the 
rate provided in 38 U.S.C.A. § 1114(o), on the basis of 
entitlement to two or more rates (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l), on 
account of loss of use of both feet and separate helplessness 
due to neurological impairment of both upper extremities are 
met.  38 C.F.R. §§ 1114, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.350, 3.352(a), 4.63 (2007).

2.  The criteria for a higher rate of SMC by reason of the 
need for the higher level of aid and attendance pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(2) have been met.  38 
U.S.C.A. §§ 1114(r)(2), 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. Aid and Attendance

The veteran contends that he is entitled to an increased rate 
of SMC based on a higher level of regular aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1) or 
(r)(2).   

Law and Regulations

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. 
§§ 3.350 and 3.352.

The veteran is currently receiving SMC benefits under 
38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at the rate 
intermediate between subsection (m) and (n).  He seeks a 
higher level of SMC pursuant to 38 U.S.C.A. § 1114(r)(1) or 
(r)(2).

Special monthly compensation under 38 U.S.C.A. § 1114(l) is 
payable for, among other things, anatomical loss or loss of 
use of both feet, or being so helpless as to be in need of 
the regular aid and attendance of another person.

The term "loss of use" of a foot is defined by 38 C.F.R. 
§§ 3.350(a)(2) and 4.63 as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for, among other things, conditions 
entitling to two or more of the rates (no condition being 
considered twice) provided in 38 U.S.C.A. § 1114(l) through 
(n).

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 38 C.F.R. § 3.352.  The regular 
or higher level aid and attendance allowance is payable 
whether or not the need for regular aid and attendance or a 
higher level of care was a partial basis for entitlement to 
the maximum rate under 38 U.S.C.A. § 1114 (o) or (p), or was 
based on an independent factual determination.  38 C.F.R. 
§ 3.350(h)(1).  The amount of the additional allowance 
payable to a veteran in need of regular aid and attendance is 
specified in 38 U.S.C.A. § 1114 (r)(1).  The amount of the 
additional allowance payable to a veteran in need of a higher 
level of care is specified in 38 U.S.C.A. § 1114(r)(2).  The 
higher level aid and attendance allowance authorized by 38 
U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid 
and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 
38 C.F.R. § 3.350(h) in lieu of the regular aid and 
attendance allowance when all of the following conditions are 
met: (i) the veteran is entitled to the compensation 
authorized under 38 U.S.C.A. 1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C.A. 1114(p); (ii) the 
veteran meets the requirements for entitlement to the regular 
aid and attendance allowance § 3.352(a); (iii) the veteran 
needs a "higher level of care" (as defined in 
§ 3.352(b)(2)) than is required to establish entitlement to 
the regular aid and attendance allowance, and in the absence 
of the provision of such higher level of care the veteran 
would require hospitalization, nursing home care, or other 
residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-
iii).

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a state or political subdivision.  
38 C.F.R. § 3.352(b)(2).  Physicians have certified that he 
needs daily skilled health care services.

The term "under the regular supervision of a licensed 
health-care professional" means that an unlicensed person 
performing personal health-care services is following a 
regimen of personal health-care services prescribed by a 
health-care professional, and that the health-care 
professional consults with the unlicensed person providing 
the health-care services at least once each month to monitor 
the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.  A person performing 
personal health-care services who is a relative or other 
member of the veteran's household is not exempted from the 
requirement that he or she be a licensed health-care 
professional or be providing such care under the regular 
supervision of a licensed health-care professional.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level 
of care are to be strictly construed.  The higher level aid-
and-attendance allowance is to be granted only when the 
veteran's need is clearly established and the amount of 
services required by the veteran on a daily basis is 
substantial.  38 C.F.R. § 3.352(b)(5).

Analysis

In August 2005, the veteran submitted a statement from a 
private physician, Dr. G.C., relaying that the veteran's wife 
provided care on an ongoing basis to include: bowel care on a 
daily basis; transferring in and out of bed, in and out of 
wheelchair, in and out of van/car, all on a daily basis; 
physical therapy and daily range of motion exercises to 
prevent contractures and to maintain muscle tone; complete 
preparation of food, including seasoning and cutting (bite 
size), three or four times daily; cleaning urinary devices 
daily; daily providing hygiene care such as brushing teeth, 
shaving, combing of hair, and other personal needs to 
maintain good appearance; and bathing/shower on a daily 
basis.  The letter classified the veteran as a quadriplegic.  
The physician also wrote that the veteran "needs a 'higher 
level of care' than is required to establish entitlement to 
the regular Aid and Attendance allowance, and is in the 
absence of the provision of such higher level of care; the 
veteran would require hospitalization, nursing home care or 
other residential institutional care."

Also in August 2005, the veteran submitted a statement signed 
by a Ms. C.H. attesting that she was employed by the veteran 
as his private personal care assistant to assist with the 
following activities of daily living (ADLs): self care 
(grooming, bathing, skin inspection, dressing), sphincter 
control (bladder and bowel care including cleaning of urinary 
appliances, insertion of rectal suppository, rectal digital 
stimulation and clean-up), mobility/transfer, personal home 
management (meal preparation, grocery shopping, laundry and 
light housekeeping).  

The veteran was given a series of VA examinations in August 
2005.  At his aid and attendance examination, the veteran 
reported that he was able to work 40 hours a week as 
accommodations were made for him.  The veteran had been in an 
electric wheelchair for the last year.  He previously had a 
dog that pulled him in a wheelchair.  He still had a 
companion dog.  The examiner stated that the veteran did need 
the regular assistance of another person in order to 
transport to and from work in order to avoid a number of the 
hazards of daily living.  He could not ambulate independently 
and needed an electric wheelchair.  It took him a long time 
to get in and out of his position.  He also needed the 
assistance of another to protect himself from the ordinary 
hazards of daily living.  He could not handle the street well 
by himself.  The examiner explained that the veteran 
certainly had not been able to drive for the last three 
years.  He could transfer himself into the chair, but could 
not do an emergency exit from a burning area.  He had to use 
elevators.  The veteran was not restricted to his home or 
immediate vicinity.  He was able as long as he had a driver, 
and he could ingress and egress with a motorized wheelchair, 
although movement in that was slow because of his ataxia or 
shakiness.  

The veteran was not hospitalized or bedridden.  He was able 
to get himself to and from and in and out of the bathroom.  
He could slowly stand to urinate as long as he could hold on.  
Occasionally his knees would buckle, so he had to move very 
slowly in order to be properly positioned.  He was capable of 
transferring himself onto the toilet, but the act of going to 
bathroom to defecate took nearly an hour from start to finish 
because of the slowness, the ataxia, and the difficulty of 
the procedures.  The veteran was able to shower himself, but 
needed someone else to turn the water on, to set it, to set 
the stool, and to set the braces so that he can get in and 
out.  He was able to dry himself slowly but did need some 
assistance.  He was able to dress himself and had clothing 
that he could use as well as slip on shoes.  As long as he 
was able to see his feet he was able to move them, but he was 
not able to walk or feel them for any balance.  

On physical examination, it was noted that the veteran's 
upper extremities had generalized shakes but he had good 
motion and reasonable strength.  His major problem was 
balance.  He could move his lower extremities but he was very 
weak.  He was not capable of ambulation.  

The examiner's impression was that the veteran had diffuse 
Friedreich's ataxia, which is a progressive central nervous 
system disease.  He had decreased ability to care for 
himself.  He needed assistance in the bathroom, turning off 
and on shower water, helping with placement of benches.  He 
was able to feed himself but he needed assistance in 
preparation of food.  He was not safe near a stove.  He could 
prepare foods and was capable of self grooming.  However, it 
took a long period of time.  It took over an hour to take a 
shower and over an hour to handle his defecation abilities on 
a daily basis.  It took him long periods of time to eat and 
dress.  He did need assistance in transportation outside of 
the house.  He was capable of getting in and out of bed 
himself.  In summary, he was in need of assistance and also 
in need of external assistance for transportation but was 
still capable of predominant self care and self living.  

At the veteran's peripheral nerve examination, he reported 
continuing to have generalized weakness and ataxia affecting 
his arms and legs.  On physical examination he had about 4/5 
strength throughout.  Most of this was thought to be limited 
by his incoordination, which was described as severe.  He had 
normal bulk with mild-to-moderate spasticity of the legs.  
There was dysmetria in both legs and on finger to nose, 
random rapid alternating movements.  He was unable to walk.  
There was almost a complete loss of vibration and position 
sense in the lower extremities, a significant loss of 
position sense in the upper extremities with minimal 
vibration loss.  Otherwise sensory was intact.  

The diagnosis given was Friedreich's ataxia and the examiner 
noted that the veteran had continued to decline in terms of 
his ability to function since his last examination.  In 
regard to his bladder, the veteran reported occasional 
incontinence and difficulty controlling his urine.  He was 
able to go to the bathroom by himself; although most of his 
activities prior to 10 a.m. were geared towards going to the 
bathroom and urinating.  The examiner felt that the veteran 
did need an aid and attendant.  The veteran said that 
someone, either his wife or somebody else, is with him to 
take care of him for his ADLs.  Otherwise he would be totally 
housebound.  The examiner did think the veteran was able to 
get up and down into his cart by himself and get out and into 
his motorized cart and do a few ADLs, but was really unable 
to do much.  

An eye examination revealed: (1) bilateral, horizontal, 
pendular nystagmus which increases on gaze to his right and 
gaze to his left; (2) gross, bilateral, visual field defects; 
and (3) refractive error of bilateral astigmatism and 
presbyopia unrelated to his nystagmus or gross visual field 
defects.  In an addendum to the eye examination report, the 
examiner opined that the visual field defects were more 
likely than not unrelated to Friedreich ataxia.   

The veteran's coworkers have also submitted letters detailing 
the assistance they provided to the veteran.  A 
rehabilitation advisor at the veteran's workplace noted the 
accommodations that had been made for the veteran including 
giving him an office as opposed to a cubicle, lowered desk 
surfaces and cabinets, a reserved parking space and 
assistance from other staff with routine office tasks and 
personal activities.  Apparently as a result of the time 
spent on these accommodations, it was recommended by the 
veteran's employer that he retain the services of a personal 
assistant.  

After an October 2006 appointment with Dr. G.C., physician's 
home care orders were prepared (dated in November 2006).  
This form indicated that at that time the veteran needed 
assistance with bathing, dressing, eating, grooming and 
transferring and that he needed supervision with toileting.  
It was also noted that the veteran had problems with balance 
and swallowing.  The veteran was not homebound.  The 
physician's orders were that the veteran should be provided 
daily assistance with ADLs by a Nurse Assistant and 
transportation to therapy and other medical appointments and 
for grocery shopping.  Doctor G.C. also stated that the 
veteran had progressed to where he should have 24 hour 
supervision for safety.  

An April 2008 letter was received from a Certified Nurse Aide 
(CNA).  The CNA reported that she is the attendant/caregiver 
for the veteran and assists him with transfers to and from 
his bed to his wheelchair, to his shower bench and to the 
toilet.  She also prepares most of his food and cuts it up 
into small pieces as he chokes frequently.  She reported that 
since she had been working for the veteran she noticed a 
progression in his ability to care for himself.  He has no 
balance and extreme weakness in his legs.  His transfers had 
also become very difficult due to his upper extremity 
weakness.  The veteran was unable to sit up in bed or sit on 
the side of the bed without holding onto his stationary 
transfer pole.  She noted that while the veteran is home 
alone at night, this is extremely dangerous for him as his 
balance affects his ability to transfer himself from his 
chair to the bed and he could easily be injured.  In the 
CNA's opinion the veteran needs constant attendant care.  She 
relayed that if something went wrong with his house at night 
and he had to evacuate most likely he would be severely 
injured and trapped in the house.  

The veteran's neighbor also submitted a letter in April 2008.  
He detailed instances when he has been called by the veteran 
for assistance, usually after the veteran had fallen while 
transferring.  He also relayed that he had frequently 
witnessed the veteran choking.  

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance in 
June 2007.  At the time of the examination the veteran 
complained of progressive weakness, trouble swallowing, and 
inability to walk.  The veteran had a helper dog and was 
wheel chair bound.  The examiner noted that the veteran had a 
slight lean in his chair with diffuse muscle atrophy.  He had 
a resting tremor.  Regarding restrictions, the veteran needed 
help with fine motor movement.  He was able to control his 
wheelchair with hand controls.  He occasionally choked on his 
food and needed assistance with clearing his airway.  He had 
little use of his lower extremities.  They were secured to 
his wheel chair and he was unable to weight bear.  The 
examiner stated that the veteran needed assistance with 
transferring to his chair, self care, and bowel and bladder 
functioning.  The examiner also opined that the veteran's 
condition was progressing and his needs would increase with 
time and progressive physical deterioration.  The examiner 
certified that the veteran requires the daily personal health 
care services of a skilled provider without which he would 
require hospital, nursing home or other institutional care.

At his April 2008 personal hearing the veteran testified that 
the strength in his upper extremities had weakened since his 
last VA examination.  His grip was also worse, as was his 
fine motor movement.  He was more tired.  He reported having 
accidents with his bowels 3 to 4 times a week.  The CNA who 
wrote a letter on his behalf was with him 4 days a week.  He 
had different caregivers on other days and usually had 
assistance 5 hours a day.  The veteran testified that unlike 
the reports from his 2005 VA examination, he now had not been 
able to stand at all for 3 years.  He had also stopped 
working and driving and was having increasing difficulty with 
swallowing.  He stressed that he now could not sit up on his 
own.  

The record supports a finding that the veteran's service-
connected neurological impairment of both lower extremities 
produces impairment that nearly approximates the loss of use 
of both feet.  At the veteran's August 2005 VA examinations 
it was noted that he could not ambulate independently and 
needed an electric wheelchair.  He was not capable of 
ambulation.  He could move his lower extremities but he was 
very weak.  His major problem was balance.  On physical 
examination he had about 4/5 strength throughout.  Most of 
this was thought to be limited by his incoordination, which 
was described as severe.  There was almost a complete loss of 
vibration and position sense in the lower extremities.  As 
long as the veteran was able to see his feet he was able to 
move them, but he was not able to walk or feel them for any 
balance.   

In an August 2005 form, Dr. G.C. classified the veteran as a 
quadriplegic.  Physician's home care orders prepared by Dr. 
G.C. in November 2006 stated that the veteran had problems 
with balance.  The veteran's caretaker, a CNA, also noted 
that the veteran has no balance and extreme weakness in his 
legs.  On the report of examination for housebound status or 
permanent need for regular aid and attendance from June 2007, 
a VA physician stated that the veteran had little use of his 
lower extremities.  They were secured to the veteran's wheel 
chair and he was unable to weight bear.  Finally, at his 
April 2008 personal hearing the veteran testified that he had 
not been able to stand for 3 years.

As noted above, for VA purposes "loss of use" of a foot 
means that there is no effective functioning remaining in the 
foot other than that which would be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  The determination will be made on the 
basis of the actual remaining function, and whether the acts 
of balance, propulsion, etc., could be accomplished equally 
well by an amputation stump with prosthesis.  Id.  In this 
case, it has been frequently noted by medical professionals 
that the veteran has problems with balance and weakness of 
the lower extremities.  Notably, a physician stated that the 
veteran has little use of his lower extremities.  The veteran 
is wheel chair bound and cannot even stand, let alone 
ambulate.  

The service-connected neurological impairment of both lower 
extremities is shown to produce impairment that nearly 
approximates the loss of use of both feet.  In fact, at this 
point the service-connected neurological impairment of both 
lower extremities would appear from medical findings 
presented to warrant at least the intermediate rate of SMC 
between (l) and (m) on this record.  Indeed, the veteran was 
in receipt of this rate prior to being awarded a higher rate 
of SMC at the rate intermediate between subsection (m) and 
subsection (n) of 38 U.S.C.A. § 1114 (he was previously 
entitled to subsection (l) on account of loss of use of both 
feet).

The record also shows that the veteran meets the requirements 
of regular aid and attendance of another person set forth in 
38 C.F.R. § 3.352(a) based on service-connected disability 
that is separate and distinct from the neurological 
impairment of both lower extremities.  The veteran apparently 
has trouble swallowing and chokes often.  The veteran's 
neighbor submitted a statement relaying that he has 
frequently witnessed the veteran choking.  Doctor G.C. has 
also noted the veteran's problems swallowing and stated that 
the veteran needs 24 hour supervision for safety (however, 
this opinion was likely predicated partly on the veteran's 
inability to ambulate).  The veteran's CNA caretaker noted 
that she prepares most of his food and cuts it up into small 
pieces as he chokes frequently.  At the veteran's VA 
examination for housebound status or permanent need for 
regular aid and attendance in June 2007 he reported trouble 
swallowing.  The veteran also testified about his increasing 
difficulty with swallowing.

In addition to trouble swallowing and choking, the competent 
medical evidence also indicates that the veteran has weakness 
and incoordination in his upper extremities and problems with 
fine movement related to his service-connected neurological 
impairment of both upper extremities.  At an August 2005 VA 
peripheral nerves examination the veteran had 4/5 strength 
throughout.  Most of this was thought to be limited by his 
incoordination, which was described as severe.  A significant 
loss of position sense in the upper extremities was also 
reported.  The VA physician who performed the examination for 
housebound status or permanent need for regular aid and 
attendance in June 2007 stated that the veteran needed help 
with fine motor movement.  He also noted that the veteran 
occasionally choked on his food and needed assistance with 
clearing his airway.  It was the physician's opinion that the 
veteran's condition was progressing and his needs would 
increase with time and progressive physical deterioration.  
More recently, the veteran's CNA caretaker noted that the 
veteran is unable to sit up in bed or sit on the side of the 
bed without holding onto his stationary transfer pole.  His 
transfers had also become very difficult due to his upper 
extremity weakness.  At the veteran's personal hearing, he 
stated that the strength in his upper extremities had 
weakened since his last VA examination and that his grip and 
fine motor movement were also worse.  He stressed that he now 
could not sit up on his own.  Importantly, Dr. G.C. 
classified the veteran as a quadriplegic in August 2005.  
This indicates that at best the veteran's condition is such 
that he is very limited in what he can do with his upper 
extremities.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1556 
(30th ed. 2003) (defining "quadriplegia" as paralysis of 
all four limbs).

The veteran has a tendency to choke on his food which is 
verified by multiple sources.  The veteran's neighbor states 
that this occurs frequently.  The Board has no reason to 
doubt these accounts.  In addition, the veteran has very 
limited use of his upper extremities and it would appear that 
he has a difficult time dealing with airway obstructions.  
This is supported by the VA physician's statement in 2007 the 
veteran needs assistance with clearing his airway.  Notably, 
recent medical and lay evidence shows that the veteran now 
has problems even trying to sit up.  The veteran's service-
connected neurological impairment of both upper extremities 
is a physical incapacity that necessitates assistance 
(helping the veteran to clear his airway and cutting up his 
food to reduce the chance of choking) on a regular basis to 
protect the veteran from hazards and dangers incident to his 
daily environment (frequent choking on food).  Moreover, the 
appellant is shown to have additional bowel and bladder 
impairment.  In this regard, the Board notes that it is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

Given the medical facts presented in this case, the Board 
finds that the veteran is shown as likely as not to have been 
rendered incapable of protecting himself from the hazards or 
dangers incident to his daily environment solely due to his 
neurological impairment of both upper extremities apart from 
the neurological impairment of both lower extremities.   

As he satisfies the requirements of regular aid and 
attendance of another person set forth in 38 C.F.R. § 
3.352(a) based on service-connected disability that is 
separate and distinct from the neurological impairment of 
both lower extremities (which warrants a rating under 
subsection (l)), the veteran is entitled to another rate 
under subsection (1) given the medical evidence of record.

The veteran is entitled to two separate SMC rates under 
38 U.S.C.A. § 1114(l), and therefore is entitled to SMC at 
the rate authorized under 38 U.S.C.A. § 1114(o).  The veteran 
also meets the requirements under 38 C.F.R. § 3.352(a) for 
entitlement to the regular aid and attendance allowance.  
Hence, when considering if special monthly compensation at 
the higher rate of aid and attendance under 38 U.S.C.A. 
§ 1114(r)(2) is warranted, the remaining question is whether 
the veteran needs a higher level of care than is required to 
establish entitlement to the regular aid and attendance 
allowance, and in the absence of the provision of such higher 
level of care the veteran would require hospitalization, 
nursing home care, or other residential institutional care.  
See 38 C.F.R. § 3.352(b)(1).  

The record reflects that the veteran has been provided 
assistance by his wife, a private personal care assistant, a 
CNA, and other caregivers.  Most recently, the veteran 
reported that he has someone helping him 5 hours a day.  In 
August 2005 Dr. G.C. opined that the veteran "needs a 
'higher level of care' than is required to establish 
entitlement to the regular Aid and Attendance allowance, and 
is in the absence of the provision of such higher level of 
care; the veteran would require hospitalization, nursing home 
care or other residential institutional care."  Doctor 
G.C.'s November 2006 physician's home care orders stated that 
the veteran should be provided daily assistance with ADLs by 
a Nurse Assistant and transportation to therapy and other 
medical appointments and for grocery shopping.  Doctor G.C. 
also stated that the veteran had progressed to where he 
should have 24 hour supervision for safety.  It is indicated 
that he needs assistance with physical therapy and with bowel 
and bladder functioning.

In April 2008 one of the veteran's caretakers, a Certified 
Nurse Aide, stated that the veteran needs constant attendant 
care.  Similarly after an examination for housebound status 
or permanent need for regular aid and attendance in June 
2007, a VA physician certified that the veteran requires the 
daily personal health care services of a skilled provider 
without which he would require hospital, nursing home or 
other institutional care.  Given the above, the Board finds 
that the veteran needs a "higher level of care" as defined 
in 38 C.F.R. § 3.352(b)(2), and hence meets the requirements 
for a higher rate of aid and attendance under 38 U.S.C.A. 
§ 1114(r)(2).

In summary, the veteran now is found at the least to be 
entitled to the higher SMC rated authorized under 38 U.S.C.A. 
§ 1114(o), on the basis of conditions entitling him to two 
rates (no condition being considered twice) provided under 38 
U.S.C.A. § 1114 (l), including a rate as a result of meeting 
the requirements under 38 C.F.R. § 3.352(a) for entitlement 
to the regular aid and attendance allowance.  Further, he 
satisfies the requirements for a higher level of aid and 
attendance under 38 U.S.C.A. § 1114(r)(2) as he is in need of 
a higher level of care.  Accordingly, as the veteran is 
entitled to an additional monthly aid and attendance 
allowance at the rate provided in 38 U.S.C.A. § 1114(r)(2), 
the appeal to this extent is granted.


ORDER

Increased special monthly compensation at the higher rate of 
aid and attendance under 38 U.S.C.A. § 1114(r)(2) is granted, 
subject to the provisions governing the award of VA monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


